DETAILED ACYION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12th 2020 and June 18th 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures are unclear and unable to identify the correct annotation of each numerical elements in figures, especially in fig. 2, and 5-6. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In page 13, line 1 the term “cupper” should change to “copper”. 


Claim Objections
Claims 1-2, 4-6 and 8 are objected to because of the following informalities:  
In claim 1: 
The terms “to be” in line 3, 11-12 and 17 should change to “is”.
The term “disposed so as” in line 3 should be removed.
In line 9, “a nozzle 160” should change to “a nozzle (160)”
In line 11, the term “… such a manner as…” should be removed.
In claim 2, the term “to be” in line 3 should change to “is”.
In claims 5-6 and 8, the limitation “cooper” should change to “copper”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: 
The terms “left side” and “right side” in the claim are causing the claim to be indefinite, because “left” and “right” required a reference point to be definite, and there is no such reference point in the claim. Clarification is required.
The term “close contact” is indefinite, because “close” is a relative term. It is unclear what distance is considered as “close contact”. Clarification is required.
The limitation “the center of the left side end” in line 12 is indefinite and lack antecedent basis. It is unclear what the “center” and the “left side end” is referring of which numerical element cited before. Clarification is required.
The limitation “an insulator” is recited twice in the claim, line 5 and line 17, it is unclear that are they the same insulator or two different insulators. Clarification is required.
In claim 2:
The terms “small-diameter” and “large-diameter” in the claim are causing the claim to be indefinite, because “small” and “large” required a reference point to be definite, and there is no such reference point in the claim. Clarification is required.
The term “right side” in the claim are causing the claim to be indefinite, because “right” required a reference point to be definite, and there is no such reference point in the claim. Clarification is required.
The term “half-moon shape” is indefinite, because the shape of the moon is not defined, therefore such reference term is indefinite. Clarification is not a complete circular shape”. 
In claim 4:
The term “right side” in the claim are causing the claim to be indefinite, because “right” required a reference point to be definite, and there is no such reference point in the claim. Clarification is required.
The limitation “the rightward movement” is lack of antecedent basis in the claim. Clarification is required.
The term “large-diameter” in the claim are causing the claim to be indefinite, because “large” required a reference point to be definite, and there is no such recitation in the claim. Clarification is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by or, in the alternative, under 35 U.S.C 103 as obvious Ruzic et al (US2015/0259802A1).
Regarding claim 1, Ruzic discloses a plasma torch (plasma torch 100, fig.1D) comprising: 
a cooling conduit (chamber 125, fig.1D); 
a cathode conduit (internal electrode 180, fig.1D and refer to second arc power input 185 for cathode) disposed so as to be spaced apart (refer to the distance between internal electrode 180 and chamber 125’s outer circumferential surface in fig.1D) from an outer circumferential surface (refer to fig.1D, chamber 125’s outer circumferential surface) of the cooling conduit (chamber 125, fig.1D); 
an insulator (ceramic tube 145, fig.1D) and an anode conduit (external electrode 170, fig.1D and refer a first arc power input 175 for anode) sequentially disposed around the cathode conduit (internal electrode 180, fig.1D) in a closely abutting relation (refer to fig.1D); 
antenna 120, fig.1D) engagingly coupled to a left side end of the cathode conduit (internal electrode 180, fig.1D); and 
a nozzle (quartz tube 130, fig.1D) engagingly coupled to a left side end of the anode conduit (external electrode 170, fig.1D), 
wherein the cooling conduit (chamber 125, fig.1D) comprises one or more peripheral radial air outlets (cylindrical nozzle 165, fig.1D) formed on an outer circumferential surface of a left side end thereof in such a manner as to be opened at one sides of the air outlets (cylindrical nozzle 165, fig.1D), and a central air outlet (quartz tube 130, fig.1D) formed at the center of the left side end thereof so that the left side end of the cooling conduit (chamber 125, fig.1D) is brought into close contact with an inner bottom surface (refer fig.1D) of the electrode element (antenna 120, fig.1D) , and 
wherein the cathode conduit (internal electrode 180, fig.1D)  comprises a space part (ceramic disk 195, both Teflon pad 135, fig.1D) formed at a right side of an inner circumferential surface (refer to fig.1D) thereof to allow a right side portion (refer to fig.1D) of the cooling conduit (chamber 125, fig.1D) to be inserted thereinto, the space part (ceramic disk 195, both Teflon pad 135, fig.1D) including an insulator (Teflon pad 135, fig.1D) interposed between a right side end of the cooling conduit (chamber 125, fig.1D) and a spring (the other Teflon pad 135, fig.1D) disposed at a right side end (refer to fig.1D) of the inner circumferential surface (refer to fig.1D) of the cathode conduit (internal electrode 180, fig.1D)  so that the cooling conduit (chamber 125, fig.1D)  is elastically supported by the spring (the other Teflon pad 135, fig.1D).

    PNG
    media_image1.png
    686
    503
    media_image1.png
    Greyscale

Alternatively, Ruzic does not explicitly disclose which electrode (refer Paragraph 0024 line 11-13 cited: “…an arc discharge may be generated between the internal and external electrodes…”) is cathode conduit or anode conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruzic’s invention with identifying “internal electrode 180” as cathode conduit and “external electrode 170” as anode conduit, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, it is the decision on which electrode receive electron during the arcing process, such that to know which electrode will be eroded first, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Ruzic’s teaching.

Regarding claim 5, Ruzic discloses the cooling conduit (chamber 125, fig.1D) is made of a copper material (refer to Paragraph 20 line 3-4 cited: “…The chamber or resonator body 125 may be made from copper…”).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al (US2015/0259802A1), in view of Orlandi et al (US2017/0120381A1).
Regarding claim 2, Ruzic discloses the cooling conduit (chamber 125, fig.1D) comprises a small-diameter part (refer “small diameter part” annotated in fig.1D) and a large-diameter part (refer “large diameter part” annotated in fig.1D) linearly connected to a right side end of the small-diameter part (refer “small diameter part” annotated in fig.1D) in a central axial direction so as to be integrally formed with the small-diameter part (refer “small diameter part” annotated in fig.1D).

    PNG
    media_image2.png
    686
    504
    media_image2.png
    Greyscale

Ruzic does not disclose each of the peripheral radial air outlets is formed in a half-moon shape.
Orlandi discloses each of the peripheral radial air outlets (slot 455A-L, fig.4A) is formed in a half-moon shape (refer to the shape of the slot 455 A-L, fig.4A).

    PNG
    media_image3.png
    297
    386
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruzic’s invention with each of the peripheral radial air outlets is formed in a half-moon shape, as taught by Orlandi, in order to provide sufficient flow of air in different location on the working surface.

Regarding claim 6, the modification of Ruzic and Orlandi discloses substantially all features set forth in claim 2, Ruzic further discloses the cooling conduit (chamber 125, fig.1D) is made of a copper material (refer to Paragraph 20 line 3-4 cited: “…The chamber or resonator body 125 may be made from copper…”).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al (US2015/0259802A1), in view of Orlandi et al (US2017/0120381A1), further in view of Kim et al (US2019/0335573A1).
Regarding claim 4, the modification of Ruzic and Orlandi discloses substantially all features set forth in claim 2, Ruzic and Orlandi do not disclose the cathode conduit (120) comprises a stepped part formed on an inner circumferential surface of a right side portion thereof so as to restrict the rightward movement of a flange formed at the large-diameter part of the cooling conduit.
Kim discloses the cathode conduit (electrode 202, fig.2 and 10) comprises a stepped part (complementary recess 233, fig.2 and 10) formed on an inner circumferential surface (refer to fig.2) of a right side portion (refer to fig.2) thereof so as to restrict the rightward movement of a flange (sealing device 232, fig. 2 and 10) formed at the large-diameter part of the cooling conduit (refer “cooling conduit with large diameter portion” annotated in fig.2).

    PNG
    media_image4.png
    843
    442
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    771
    603
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Ruzic’s invention with the cathode conduit (120) comprises a stepped part formed on an inner circumferential surface of a right side portion thereof so as to restrict the rightward movement of a flange formed at the large-diameter part of the cooling conduit, as taught by Kim, in order to provide a sliding engage for the electrode (refer to Paragraph 0070 cited: “…In some examples, the sealing surface can include a face seal or a coating (e.g., a sealing material coating, such as Teflon) that is configured to slidingly engage the swirl ring…”).

Regarding claim 8, the modification of Ruzic, Orlandi and Kim discloses substantially all features set forth in claim 4, Ruzic further discloses the cooling conduit (chamber 125, fig.1D) is made of a copper material (refer to Paragraph 20 line 3-4 cited: “…The chamber or resonator body 125 may be made from copper…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761